Case 2:20-cv-00014-JPJ-PMS Document 73 Filed 09/16/21 Page 1 of 3 Pageid#: 449




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                   Plaintiff,

 v.                                                 Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                          ____
 SOCIAL SERVICES, et al.,

                                   Defendants.


 !
                          MOTION TO SUPPLEMENT THE RECORD

      NOW COMES Defendant Joshua Moon, by counsel, and submits this Motion to Supplement

 the Record. In support of this Motion, Defendant Moon states as follows:

      1) Ordinarily, all matters brought before the Court are filed in the ECF system either by

         counsel or by the clerk’s office, and such documents are made available to the public and

         for purposes of appeal.

      2) This Court allows proposed orders to be submitted via email in word-processing format

         rather than filed in the ECF system in PDF format. See Exhibit A and B.

      3) Undersigned counsel submitted a proposed order on the fully-briefed1 Motion to Require

         an Appeal Bond. ECF No. 65. The submission was accomplished via email dated

         September 16, 2021. Exhibit C and D.




 1
  The Plaintiff apparently asserts that she retains the right to submit a sur-reply. See Exhibit E.
 Local Civil Rule 11(c)(1), however, prohibits the filing of sur-reply briefs without leave of
 Court.
Case 2:20-cv-00014-JPJ-PMS Document 73 Filed 09/16/21 Page 2 of 3 Pageid#: 450




    4) The pro se Plaintiff has now replied to that email with various legal arguments and

       threats, copying all counsel and the Magistrate Judge. See Exhibit E and F. Such

       submissions, which are directed at the Court and in which the Plaintiff makes legal

       arguments, ought to be made a part of the Court’s official record and be made available

       to the public and the parties in the same manner that the rest of the record is.

    5) Defendant Moon anticipates relying in part upon Plaintiff’s correspondence to the

       Magistrate Judge in his upcoming Rule 54 (d) motion and on appeal. As such, it is even

       more important that the Plaintiff’s emailed correspondence to the Court be made a part of

       the record.

    WHEREFORE Defendant Moon moves to supplement this Court’s record and requests that

    the correspondence from the pro se Plaintiff to the Magistrate Judge be made a part of the

    record in this matter.

                       Respectfully submitted this the 16th day of September, 2021,

                                              JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB #87482
 Hardin Law Office
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com
Case 2:20-cv-00014-JPJ-PMS Document 73 Filed 09/16/21 Page 3 of 3 Pageid#: 451




                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I will also deposit a
 true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                        Melinda Scott
                        2014PMB87
                        Post Office Box 1133
                        Richmond, VA 23218

        Dated: September 16, 2021

                                       /s/Matthew D. Hardin
                                       Matthew D. Hardin
                                       Counsel for Joshua Moon
